COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 ROY ROBERTSON MALLARD, JR.,                                  No. 08-12-00292-CR
                                               '
                  Appellant,                                    Appeal from the
                                               '
 v.                                                            213th District Court
                                               '
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               '
                 State.                       '                 (TC# 1216298D)



                                          ORDER

       The Court GRANTS the Appellant=s third motion for extension of time to file the brief

until March 28, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

APPELLANT=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Wes Ball, the Appellant’s Attorney, prepare

the Appellant=s brief and forward the same to this Court on or before March 28, 2013.

       IT IS SO ORDERED this 20th day of March, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.